Citation Nr: 0124608	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  00-04 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from May 1969 to February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Honolulu, Hawaii, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder (PTSD) results in severe, but not total social and 
occupational impairment and is manifested by suspiciousness, 
auditory and visual hallucinations, poor concentration and no 
insight and social isolation.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD are met.  38 
U.S.C.A. §§ 1155, 5107 (West 1999 & Supp. 2001); Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100-5103A, 5106-7 (West Supp. 2001)); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9411 (1996), effective prior to 
November 7, 1996; 38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 
9411 (2001), effective November 7, 1996; 66 Fed. Reg. 45,620, 
45,630-632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The veteran has requested an increased rating for his 
service-connected PTSD.  Before addressing this issue, the 
Board notes that, on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-175 (2000) (now codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7 (West Supp. 2001)), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new law affects claims pending on or filed after the date 
of enactment (as well as certain claims that were finally 
denied during the period from July 14, 1999, to November 9, 
2000).  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations have been satisfied in this matter.  

Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim. 

The Board notes that the veteran was advised, by virtue of a 
detailed Statement of the Case (SOC), and supplemental 
statement of the case (SSOC), issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claims.  We, therefore, 
believe that appropriate notice has been given in this 
matter.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the veteran's claims, and the SOC and SSOC issued by the 
RO clarified what evidence would be required to establish 
increased ratings.  The veteran and his representative 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993), infra; VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 
(1992)).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the veteran or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103). 

Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  Therefore, the Board finds that 
all facts that are relevant to the issues being decided today 
have been properly developed, and that no further action is 
required in order to comply with VA's duty to assist.  VCAA 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (codified at 38 U.S.C. 
§ 5103A).

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See VCAA § 3(a) (codified at 38 U.S.C. 5103A(d)).  
The veteran was afforded VA examinations in June 1993 and in 
May and October 1998, and VA and non-VA medical records have 
also been obtained and entered into the evidentiary record.  
Thus, the statutory requirement in the Veterans Claims 
Assistance Act of 2000, that a medical examination or medical 
opinion be secured when necessary to make a decision on the 
claim, has been fully satisfied by the development action 
undertaken by the RO.  The Board is satisfied that all 
relevant facts have been properly and sufficiently developed, 
and that the veteran will not be prejudiced by proceeding to 
a decision on the basis of the evidence currently of record 
regarding his claim of entitlement to an increased rating for 
PTSD.

Of necessity, because the RO did not have the opportunity to 
adjudicate the veteran's claim pursuant to the VCAA, the 
Board has considered the applicability of Bernard v. Brown, 
supra.  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation appear to have been completed 
to the extent necessary under the circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  The Board therefore finds that 
no useful purpose would be served in remanding this matter 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court recently stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, ___ Vet. App. 
___, No. 00-51 (Aug 30, 2001).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

II.  Factual Background

The veteran served in Vietnam and received a Vietnam Service 
Medal, Vietnam Campaign Medal with device, and a National 
Defense Service Medal.  Personnel records reveal that the 
veteran was also authorized to wear the Combat Action Ribbon 
for participating in mine hunting and mine sweeping 
operations within a known enemy minefield.  

Additional stressors of military service reported by the 
veteran include trying to stop a friend from committing 
suicide, being involved in an incident where the friend's 
blood was all over the place, having anger towards other 
shipmates who picked on this friend, and dealing with the 
friend's ultimate suicide, after the friend jumped overboard 
with the garbage.  The veteran has reported that he was 
almost injured, and was spared a head injury, when a cable 
that he was checking on a turn buckle snapped. 

In June 1993, the veteran underwent VA examination.  He 
reported having symptoms of post-traumatic stress disorder 
since he returned from Vietnam.  He had used various 
substances and alcohol to cope with his feelings.  The 
veteran reported that he had worked in management at a retail 
store for the past 18 years, and that he resigned voluntarily 
in 1989.  He was recently divorced from his former wife of 18 
years, and they had 3 children together.  The diagnoses were 
Axis I, post-traumatic stress disorder, and history of 
polysubstance abuse; Axis IV, severity of psychosocial 
stressors, severe; and Axis V, highest level of adapting 
functioning past year, poor.  Corresponding psychological 
tests were deemed invalid because the veteran responded in an 
exaggerated or distressed manner. 

A June 1994 Social Security Administration (SSA) disability 
record, received by the RO in January 2000, indicates that 
the veteran was found totally disabled in April 1993, due to 
an affective disorder.
 
In June 1995, the veteran was hospitalized at VA for 21 days.  
He presented with a history of bipolar disorder with possible 
PTSD, alcohol and cocaine usage, and homelessness.  It was 
reported that the veteran currently had severe nightmares, 
mild increased distrust, and paranoia.  Discharge diagnoses 
included bipolar disorder and possible drug abuse.  A score 
of 65 or 70 was assigned on the Global Assessment of 
Functioning (GAF) scale.  It was noted that the veteran had 
family resources available to him, and that the prognosis for 
him was not as good as with other well-controlled manic-
depressives, because of his chaotic life situation.  The 
veteran was not able to work at that time.  

In September 1996, VA hospitalized the veteran for treatment 
of PTSD and chemical dependency.  He presented with symptoms 
of overreaction, flashbacks, nightmares, anxiety attacks, and 
physical complaints.  

From November to December 1996, the veteran participated as 
an inpatient in a PTSD and addiction program, known as the 
PRRP.  By history, the veteran reported having 5 children, 2 
of who had died at a young age.  He expressed grief and loss 
therein, as one child died a crib death and the other at age 
2 & 1/2 in an automobile accident.  The veteran also 
expressed grief and loss over a brother who had died at age 
21, over the dissolution of his marriage, and over the deaths 
of men aboard his ship.  The veteran preferred isolation, and 
reported that he had no friends.  In addition to isolation, 
the veteran reported having nightmares and anger.  He 
experienced memory changes, in that he got confused easily, 
and that he could not remember things.  

At the time of discharge from PRRP in December 1996, the 
veteran was stable for outpatient care.  There was no 
evidence of danger to himself or others, or the inability to 
care for his own needs.  It was noted that the veteran would 
temporarily be residing with his father, and attending 
aftercare at the Vet Center.  His substance abuse was in 
partial remission at that time, which made it difficult for 
him to adjust to group and socialization processes.  It was 
recommended that the veteran receive 90 days convalescence 
and recuperation so that he could readjust to life outside of 
the program, and be able to actively seek employment.  The 
discharge diagnoses included post-traumatic stress disorder, 
mixed substance dependence in partial remission, and bipolar 
disorder by history.  A GAF score of 41-50 was assigned.  

In May 1998, the veteran underwent VA examination for 
evaluation of PTSD.  According to the examination report, 
since his admission to the PRRP inpatient program in 1996, 
the veteran continued to receive therapy, and had a 
relationship with his doctor from the program.  The veteran 
complained that he did not trust anyone, and that the PRRP 
only helped him for a little while.  

In addition to the stressors caused by his comrade's suicide, 
the veteran indicated that, in service, he was also fearful 
of the being killed during the mine sweeping mission.  In 
service, he was also concerned during the typhoons 
encountered by the ship on which he served.  The veteran 
reported that he last worked in 1990, and that he had only 
been able to work for the 20 years that he did because of 
constant amphetamine and marijuana use.  He used these 
substances to cope with stressful situations and to deal with 
people.  The veteran reportedly lived a current life of 
isolation, wherein he watched television and stayed away from 
people.  He was constantly preoccupied with past experiences, 
and was very suspicious and irritable.  

On mental status examination, it was noted that the veteran 
was casually groomed and showed extremely poor eye contact, 
seldom looking at the examiner.  The veteran appeared 
extremely anxious and fearful and his attitude was extremely 
distant; he presented his hand with only the fingertips 
available for a handshake and was extremely suspicious during 
his presentation.  The examiner described the veteran's 
affect as extremely dysphoric and constricted.  Perceptually, 
the veteran reported auditory and visual hallucinations.  He 
heard voices that told him to hurt people, and he constantly 
saw things move.  He was preoccupied with dangers.  The 
examiner stated that, intellectually, the veteran appeared 
quite impaired with extremely concrete thinking and no 
insight, markedly reduced concentration and an extremely 
limited fund of information.  He was unable to name the 
President of the United States, or the Governor of his state, 
and he was unable to do simple calculations.  The examiner 
stated that the veteran was very regressed and childlike in 
his intellectual functioning.  The veteran's thinking was 
profoundly preoccupied with themes of threat and persecution 
and danger.  At times, his speech was low and hesitant and he 
was very reluctant to engage in any open conversation.  The 
examiner stated that the veteran showed no evidence of 
psychomotor retardation or agitation.  

The diagnoses were Axis I, paranoid schizophrenia, mild to 
moderate.  Rule out psychosis, not otherwise specified post-
traumatic stress disorder from both childhood and military 
experience, and history of polysubstance dependency in 
remission; Axis II, borderline personality features very 
strong; and Axis IV, life threatening experiences in Vietnam.  
A GAF score of 21-30 was assigned.  The examiner stated that 
the veteran lived as a recluse preoccupied with dangers and 
unable to relate to others, with frequent hallucinations.  

Further, the VA examiner commented that the veteran presented 
"a picture of severe psychopathology of a psychotic nature 
with features clearly of [PTSD] both from childhood and 
military experiences as well as a long history of substance 
abuse now in remission."  The examiner recommended a Social 
Survey and medical evaluation for the veteran's 
hyperthyroidism thought to contribute to his psychopathology.  
The VA examiner said that the veteran was  "an extremely 
disabled individual at this time" but appeared competent for 
VA purposes.

In a July 1998 statement, that VA examiner further opined 
that the veteran clearly suffered from severe psychopathology 
and multiple levels of PTSD.  The examiner estimated that the 
veteran's disability at that time was 50 percent directly 
related to his PTSD from combat service, at the most.  The 
examiner opined that the veteran's clinical picture may have 
been influenced by his history of thyroid abnormality and 
that needed to be assessed by an endocrinologist or the 
treating psychiatrist.  

On October 5, 1998, the veteran underwent VA endocrine 
examination for hyperthyroidism.  The diagnosis included 
history of hyperthyroidism, treated in 1981.  Results of 
diagnostic and clinical tests conducted were shown to be 
within normal limits.  It was recommended that the veteran be 
seen annually.  

On October 6, 1998, the veteran underwent a VA psychological 
evaluation.  The examining psychologist stated that the 
veteran had been referred to assess his "organicity as well 
as psychotic features."  In evaluating the veteran, the 
psychologist conducted a clinical interview, reviewed the 
veteran's records, including his claims folder, and conducted 
several psychological tests.  The diagnostic impression was 
(1) schizotypal personality disorder (provisional), (2) rule 
out major depression and/or dysthymia, (3), post-traumatic 
stress disorder (by prior evaluation), and (4) polysubstance 
abuse/dependency, in sustained full remission (per self 
report).  

The psychologist provided a summary and recommendations.  
Regarding organicity, she stated that the veteran had 
significant attentional problems that interfered with his 
ability to focus and concentrate, and interfered with his 
short-term memory, especially for verbal information.  She 
indicated that the veteran had a number of risk factors that 
could contribute to the areas of cognitive deficit, 
"...however, the pattern was such that the deficits appeared 
to be related to more than emotional factors alone."  
Regarding psychosis, the psychologist indicated that 
personality testing was of questionable validity due to the 
extreme nature of the veteran's responses.  The pattern 
suggested a schizotypal personality disorder as the most 
accurate diagnosis, with the suspiciousness and paranoid 
ideation subsumed as part of the diagnostic impression.  She 
stated that, in addition, the veteran showed evidence of 
major depression and/or dysthymia, and that he had the 
previously diagnosed PTSD to account for other symptoms 
displayed.  

On October 8, 1998, the veteran underwent a Social and 
Industrial Survey.  Therein, the examiner reported on the 
veteran's familial background and his military history.  
Following service separation, the veteran had symptoms of 
depression, which resulted in one suicide attempt and 
multiple incidents of suicidal ideation.  He had a sleep 
disorder, including nightmares, since returning from Vietnam.  
His legal history was significant for several arrests, and 90 
days in jail after a conviction, and a week in jail after a 
scuffle with policemen.  Currently, the veteran lived alone 
in an isolated subdivision, in a trailer, on the back of his 
parent's property.  The examiner stated that the veteran 
currently appeared to be severely socially and industrially 
impaired.  Since 1993, the veteran had been diagnosed with 
other psychiatric diagnoses which somewhat clouded the 
picture of the cause of dysfunction.  The examiner stated 
that, although that was true, it appeared equally true that 
the veteran had demonstrated valid symptoms of PTSD for over 
25 years.  

In May 1999, the VA specialist who examined the veteran in 
May 1998 stated that the veteran "clearly suffers from 
P.T.S.D.  I would estimate 50% of his total social and 
industrial impairment is the result of his P.T.S.D. in and by 
itself.  I do not see [the veteran] as being totally 
unemployable as result only of his war related PTSD in and by 
itself; although, he is clearly unemployable due to his total 
psychiatric disability which includes both non-service 
related PTSD and other diagnosis."  

By way of a May 1999 rating decision, service connection for 
PTSD was granted and an initial evaluation of 50 percent was 
assigned, effective from May 1993, as the veteran had been 
pursuing the claim for service connection since that time.
 
As noted, in January 2000, SSA records were received and 
associated with the veteran's claims folder.  Many of the 
medical records therein show that the veteran has bipolar 
disorder, affective disorder, PTSD, and an history of 
substance abuse.  The remaining medical records are referable 
to treatment and hospitalization for the veteran's physical 
ailments.  



III Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2001).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, i.e., "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Effective November 7, 1996, VA amended several sections of 
the Rating Schedule in order to update the portion of the 
Rating Schedule, pertaining to mental disorders to ensure 
that current medical terminology and unambiguous criteria are 
used. 38 C.F.R. §§ 4.125 to 4.130 (2001).

The changes included redesignation of § 4.132 as § 4.130 and 
the revision of the newly redesignated § 4.130.

Also, the general rating formula for mental disorders was 
replaced with different criteria.  And, in some instances the 
nomenclature employed in the diagnosis of mental disorders 
was changed to conform with the Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV), replacing DSM-III-R.

The Board notes that the RO evaluated the veteran's claim 
under both the new and old regulations in making its rating 
decision dated May 1999.  The statement of the case, dated 
December 1999, referred the old and new regulations.  In the 
December 2000 supplemental statement of the case, the RO 
evaluated the veteran's claim under new regulations.  The 
veteran was afforded an opportunity to comment on the RO's 
action and did not choose to do so.  Accordingly, there is no 
prejudice to the veteran under Bernard v. Brown, 4 Vet. App. 
at 384.

Under the old, pre-November 1996 criteria, a 50 percent 
rating under 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996) 
was assigned when the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired. Id. By reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment. Id.  A 70 percent evaluation for PTSD was 
warranted where the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired, and the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  Id.  A 100 
percent evaluation was warranted (1) when the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
(2) where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or (3) where the 
veteran was demonstrably unable to obtain or retain 
employment.  Id.  The Board notes that each of the three 
criteria for a 100 percent rating under Diagnostic Code 9411 
is an independent basis for granting a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95 (1994).

Under the revised schedular criteria, effective November 7, 
1996, Diagnostic Code 9411, 38 C.F.R. § 4.130, for PTSD, is 
evaluated under the general rating formula used to rate 
psychiatric disabilities other than eating disorders.  38 
C.F.R. § 4.130 (2001).  A 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintain 
effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.  

The U.S. Court of Appeals for Veterans Claims has held that, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, pursuant to Rhodan v. West, 12 Vet. App. 55 (1998), 
the old rating criteria is for application previous to the 
effective date of the change and both the old and new rating 
criteria are for consideration as of the effective date of 
the regulatory change, November 7, 1996.

When it is not possible to separate the effects of a 
nonservice-connected condition from those of a service- 
connected condition, reasonable doubt should be resolved in 
the appellant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service- 
connected condition.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); 61 Fed. Reg. 52698; see also 38 C.F.R. § 
3.102 (2001). 

After considering all the evidence of record, it is the 
judgment of the Board that the schedular criteria for a 70 
percent rating are met as the veteran's service-connected 
PTSD has resulted in severe, but not total, occupational and 
social impairment since he filed his claim.  In June 1993, a 
VA examiner diagnosed PTSD and history of polysubstance abuse 
and indicated that the veteran had adapted a poor level of 
functioning in the past year.  In May 1998, when examined by 
VA, the veteran complained of social isolation, 
suspiciousness and irritability.  He heard voices and 
appeared extremely anxious and fearful with poor 
concentration and no insight.  A GAF score of 21-30 was 
assigned.  GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995) (quoting Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV) of the 
American Psychiatric Association.  Under DSM-IV, a GAF score 
of 21-30 indicates the presence of some danger to hurting 
ones self or others or gross impairment in communication or 
behavior considerably influenced by delusions or 
hallucinations or serious impairment in communications or 
judgment.  In July 1998, the most recent VA examiner said 
that the veteran suffered severe psychopathology and multiple 
levels of PTSD and, in May 1999, opined that fifty percent of 
the veteran's social and industrial impairment as the result 
of PTSD.  However, the VA examiner said that the veteran was 
not totally unemployable as a result only of his war related 
PTSD.  In reaching this decision, the Board recognizes that 
the veteran's symptomatology was at times attributed to 
substance abuse problems and non-service-connected 
psychiatric disorders.  Nevertheless, the record also 
establishes that in May 1999, the most recent VA examiner 
said that the veteran was clearly unemployable due to his 
total psychiatric disability that included both non-service 
connected PTSD and other diagnoses.  See Mittleider v. West, 
11 Vet. App. at 182.  Persistent delusions, gross 
inappropriate behavior or other symptoms, due to service-
connected PTSD, such as to warrant a 100 percent evaluation 
under the new criteria are not demonstrated.  See Mittleider, 
supra.  Similarly, as for the old rating criteria for a 100 
percent evaluation, neither virtual isolation, totally 
incapacitating psychoneurotic episodes, nor a demonstrable 
inability to work due to service-connected PTSD, are shown.  
Accordingly, a 70 percent evaluation for the service-
connected PTSD, from the time the veteran filed his claim, is 
most appropriate at this time.  The benefit of the doubt has 
been resolved in the veteran's favor to this extent.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.132, Diagnostic 
Code 9411, prior to November 7, 1996; 38 C.F.R. §§ 4.125, 
4.130, Diagnostic Code 9411, effective November 7, 1996.

The Board notes that a Social Security Administration (SSA) 
decision found the veteran suffering from an affective 
disorder and held him to be disabled since April 1993.  While 
the Board recognizes the disabling nature of the veteran's 
psychiatric disorders, that include his service-connected 
PTSD, the SSA decision is not considered sufficient to 
overcome the objective evidence of record.







ORDER

A 70 percent rating is granted for post-traumatic stress 
disorder, subject to the laws and regulations governing the 
payment of monetary benefits.




________________________
D. J. DRUCKER
Acting Member, Board of Veterans' Appeals



 

